NIEMEYER, Circuit Judge,
concurring in part and dissenting in part:
The disposition by a plan administrator of a claim made against an employee welfare plan is essentially a contractual procedure established by the plan, which is sanctioned and encouraged by ERISA. A plan’s contractual requirement that claims be presented to the administrator must, I believe, be enforced by the courts to the same extent as any other contractual obligation. If the obligation to present a claim to the administrator embraces a requirement to present all evidence relative to the claim, a claimant should not be allowed to frustrate that requirement by presenting it for the first time before the district court. I am afraid that, by giving the district court broad discretion to admit almost any evidence not presented to the administrator, we undermine the contractual and statutory structure in place for the administration of plans, and we support the claimant’s effort to bypass contractually established procedures. Moreover, the courts would tend to become places for processing initial claims under welfare plans — a situation never intended by the plan or by ERISA.
While Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 109 S.Ct. 948, 103 L.Ed.2d 80 (1989), requires de novo review of the administrator’s denial of a nondiscre-tionary claim, it does not, I believe, authorize the courts to forego the duty of enforcing the procedural terms of welfare plans. When the claimant seeks benefits in court under a contract that requires him first to present his evidence in connection with the claim to the administrator, he should not be entitled to frustrate that commitment by *1037making his evidentiary case for the first time in the court.
The proper role of the court, I submit, in reviewing such claims denied by welfare plans is to consider the record made before the administrator to determine if the administrator breached the plan’s contractual obligation in denying the claim. Evidence constituting that record, along with any other evidence relevant to the meaning of the contract or its performance, that was not required to be presented before the administrator, would become the evidence for the court’s de novo review. This I believe is the approach taken in Masella v. Blue Cross and Blue Shield, Inc., 936 F.2d 98 (2d Cir.1991), and I would vote to adopt it as the appropriate standard for our circuit if we were to reach the issue.
In this case, it would appear that the district court did not rely on additional evidence presented to the court, even though some new medical opinions were received into evidence, and therefore I share the views expressed by Judge Widener in his dissenting opinion, Part II, and by Judge Luttig in his dissenting opinion, Part I.
I readily join in the remaining parts of the majority opinion, dissenting only from Part II.